DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 15, 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsuneo Hara (JP 49-77469A and the translation) in view of Sharp Corporation (JP 2009-64594A and the translation).
Claim 1, Hara discloses an information processing apparatus (Fig. 1) comprising: a recognition section (amp 11 is considered as recognition unit) configured to recognize background content (music or audio) in a background (a stereo 3 synchronized to a video displayed 6) of an aquarium (tank 1); and an output control section (Sound wave filter 12 and Thristors 13-15) configured to control an output of light (light 41 - 43) into an 
In the same field of endeavor, Sharp discloses an illumination processing apparatus (see P[0002]) that control illumination (output light) on a basis of an image (displayed content, background content).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to provide a recognition unit for performing recognition of an image as a background content for outputting light in the aquarium of Hara. Using the known technique of controlling light in the aquarium for improving aesthetic effect would have been obvious to one of ordinary skill.
Claims 18-19 are rejected as above because of similar elements and limitations.
Claim 15, Hara discloses the information processing apparatus according to claim 1, wherein the output control section controls the output of light by an illumination apparatus (Fluorescent lights 41 – 43).
Claims 2-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsuneo Hara (JP 49-77469A and the translation) in view of Sharp Corporation (JP 2009-64594A and the translation) and further view of Matsushita Electric Industrial Co., LTD (JP 2000-173783 and the translation).
Hara and Sharp disclose the claimed invention but does not disclose controlling the output of light on a basis of the color information about the background content, such that a color included in the background content and a color of the interior of the 
In the same field of endeavor, Matsushita (see P[0031]-[0085]) discloses illumination (information processing device) which: detects (recognizes) a light color (color information) of an image (background content); and can control illumination (output light) such that a light color (color information, hue) and a level distribution are roughly coincident (colors are similar).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to use a color information, a hue, about the background content, and provide such that a color included in the background content and a color of the interior of the aquarium are similar for outputting light in the aquarium. Using the known technique of controlling light in the aquarium for improving aesthetic and to achieve realism appearance effect would have been obvious to one of ordinary skill.
Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsuneo Hara (JP 49-77469A and the translation) in view of Sharp Corporation (JP 2009-64594A and the translation) in view of Matsushita Electric Industrial Co., LTD (JP 2000-173783 and the translation) and in further view of Panasonic Corporation (WO 2009/028168 A1).
Hara, Sharp, and Matsushita disclose the claimed invention but does not disclose a shadow or color consistencies.
In the same field of endeavor, Panasonic (see P[0254]-[0256], Fig. 20) discloses ensuring that shadow and color inconsistencies do not occur.
.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsuneo Hara (JP 49-77469A and the translation) in view of Sharp Corporation (JP 2009-64594A and the translation) in view of Panasonic Corporation (WO 2009/028168 A1).
Hara and Sharp disclose the claimed invention but does not disclose controlling the output of light on a basis of the information about the weather.
In the same field of endeavor, Panasonic discloses light output or luminance is reduce if the weather is cloudy (see P[0007).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to control light output on a basis of information about the weather. Using the known technique of controlling light in the aquarium for improving aesthetic and to achieve weather scene appearance effect would have been obvious to one of ordinary skill.
Claims 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsuneo Hara (JP 49-77469A and the translation) in view of Sharp Corporation (JP 2009-64594A and the translation) in view of Toshiba Corporation (JP 2015-133200A and the translation).

In the same field of endeavor, Toshiba discloses a projection device (projector) to display a stereoscopic image (virtual object) inside an aquarium (see P[0017]-[0051], and Fig. 1).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to use a projector for light output or/and displaying a virtual object in the interior of the aquarium of Hara. Using the known technique of controlling light in the aquarium for improving aesthetic and to achieve virtual appearance effect would have been obvious to one of ordinary skill.

Allowable Subject Matter
Claims 9-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH Q TRAN whose telephone number is (571)272-1813.  The examiner can normally be reached on M-F: 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on 571-272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANH Q TRAN/Primary Examiner, Art Unit 2844                                                                                                                                                                                             5/27/21